t c memo united_states tax_court nancy lee mchaney petitioner v commissioner of internal revenue respondent docket no filed date nancy lee mchaney pro_se laura a price for respondent memorandum findings_of_fact and opinion paris judge on date respondent mailed to petitioner a notice_of_deficiency for tax_year determining a deficiency in federal_income_tax and additions to tax also on date respondent mailed to petitioner a notice_of_deficiency for tax_year determining a deficiency in federal_income_tax and additions to tax petitioner timely filed a petition with the court respondent and petitioner agree that petitioner’s only taxable_income was from retirement fund distributions in and that these distributions total dollar_figure therefore respondent concedes that petitioner has no deficiency in federal_income_tax for respondent also concedes that petitioner is not liable for additions to tax under sec_6651 and or under sec_6654 for petitioner and respondent also agree that petitioner received dollar_figure of taxable_income from retirement fund distributions in after the concessions made by the parties the issues for decision are whether respondent properly imposed additions to tax for the tax_year remaining in dispute under sec_6651 and 1petitioner originally filed jointly with her husband stephen kenneth mchaney however the case was dismissed on date as to mr mchaney for lack of jurisdiction because he did not receive a notice_of_deficiency for the taxable years at issue 2all section references are to the internal_revenue_code in effect for the tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact some of the facts have been stipulated and the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference at the time the petition was filed petitioner resided in florida petitioner was married to stephen k mchaney during petitioner and mr mchaney were married for over years and during this time he was responsible for filing the couple’s joint tax returns petitioner and mr mchaney credibly testified that they were typically very prompt in gathering all the necessary documents to file their return each year and submitting it to the internal_revenue_service irs they also would pay any outstanding tax_liability at the time the return was filed in previous years mr mchaney purchased the computer_software turbotax to assist him in return preparation he would then print the return he and petitioner would sign and date it and he would mail it to the irs in the only income petitioner received was two distributions of dollar_figure each from a retirement account with allmerica financial life_insurance annuity and co aflac in order to prepare their federal_income_tax return petitioner and mr mchaney purchased the appropriate turbotax software unfortunately despite their gathering the necessary documents and purchasing the software the return was never filed petitioner was under the belief that mr mchaney had prepared and filed a joint tax_return for taxable_year and that they had paid any_tax due on date respondent prepared for petitioner a substitute for return sfr under sec_6020 relying on a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc from aflac petitioner and respondent agree that she received taxable_distributions from aflac however petitioner and mr mchaney believed that they had filed a joint_return reporting her income and that they had timely filed the return they also believed that any_tax due would have been paid at the time of filing unfortunately petitioner and mr mchaney could provide only the receipt proving they had purchased the turbotax software and could not provide proof that they had mailed their federal_income_tax return opinion respondent determined that petitioner is liable for an addition_to_tax under sec_6651 for failure_to_file her return timely sec_6651 imposes an addition_to_tax for the failure_to_file a required return timely unless the taxpayer can establish that such failure was due to reasonable_cause and not due to 3the record was kept open for a brief time after the trial soon after the trial mr mchaney passed away and mrs mchaney was unable to find any additional documentation willful neglect see eg 469_us_241 the commissioner bears the initial burden of production to introduce evidence that the return was filed late see sec_7491 in order to meet the burden of production the commissioner need only make a prima facie case that the imposition of the addition_to_tax is appropriate 116_tc_438 the taxpayer then bears the burden of proving that the late filing was due to reasonable_cause and not willful neglect united_states v boyle u s pincite higbee v commissioner t c pincite respondent provided a form_3050 certification of lack of record for petitioner for taxable_year demonstrating that he never received a return from petitioner individually or as a joint_return with mr mchaney respondent has therefore met the burden of production petitioner believes that she and her husband timely filed a return however she was unable to offer proof of mailing such as proof of certified or registered mailing see sec_7502 sec_301_7502-1 proced admin regs petitioner was also unable to provide proof that an electronic return was filed see sec_301_7502-1 proced admin regs petitioner thus failed to show that her untimely filing was due to reasonable_cause and the court must sustain respondent’s determination of an addition_to_tax pursuant to sec_6651 respondent also determined that petitioner is liable for an addition_to_tax under sec_6651 for failure to pay her tax timely sec_6651 imposes an addition_to_tax for failure to timely pay the amount of tax shown on a return with respect to the sec_6651 addition_to_tax the commissioner’s burden of production requires him to introduce evidence that a return showing the taxpayer’s tax_liability was filed for the year in question the addition_to_tax is not imposed if the taxpayer demonstrates that the failure to pay is due to reasonable_cause and not willful neglect sec_6651 a return generated by the secretary under sec_6020 is treated as the return filed by the taxpayer for purposes of determining the amount of the addition under sec_6651 sec_6651 under sec_6020 a substitute for return is a set of documents signed by an authorized irs employee that identifies the taxpayer by name and taxpayer_identification_number contains sufficient information from which to compute the taxpayer’s tax_liability and purports to be a return sec_301_6020-1 proced admin regs respondent produced documents meeting these requirements by producing the sfr prepared on date and petitioner did not pay the amount due on the sfr thus respondent has met his burden of production petitioner asserts the same reasonable_cause arguments for sec_6651 as she did for sec_6651 ie that she and mr mchaney filed a joint_return and paid the tax due while the court recognizes that petitioner and mr mchaney sincerely believed that a return was filed and that any outstanding tax_liability was paid the record reflects that this did not occur therefore the court sustains the addition_to_tax under sec_6651 the court has considered all arguments the parties have made and to the extent not discussed herein we find they are meritless moot or irrelevant to reflect concessions and this court’s conclusions stated above decision will be entered under rule
